Citation Nr: 0023781	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a dysthymic disorder, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued a 10 percent 
evaluation for the veteran's dysthymic disorder.  The RO 
subsequently increased the disability evaluation to 30 
percent in a September 1999 rating decision.


REMAND

The veteran most recently underwent a VA examination to 
determine the degree of severity of his service-connected 
psychiatric disorder in December 1998.  At his July 1999 
personal hearing, the veteran was asked whether the disorder 
had worsened since that examination, and the veteran replied 
in the affirmative.  He reported that he was sleeping less 
due to the disorder.  In light of the veteran's testimony 
concerning a worsening in his service-connected disability, 
the Board is of the opinion that further medical evaluation 
is warranted to accurately assess the current severity of the 
veteran's service-connected dysthymic disorder.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

The record also shows that the veteran underwent an initial 
mental health interview in November 1998 at the West Tenth 
Street VA Medical Center in Indianapolis, Indiana.  Although 
the veteran was scheduled for further outpatient psychiatric 
therapy, he failed to appear for multiple appointments.  
Nevertheless, further development should include contacting 
this VA facility in order to obtain any outstanding pertinent 
medical records that may have been created since the most 
recent RO request for records in July 1999.

It also appears from the veteran's testimony at the RO 
hearing in July 1999 and the arguments of his representative 
that the veteran may be claiming to be unemployable due to 
his dysthymic disorder.  Further clarification regarding this 
matter is required.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for an increased rating for a dysthymic 
disorder.  When the requested information 
and any necessary authorization are 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already associated with the claims 
files.  In any event, the RO should 
obtain medical records from the West 
Tenth Street VA Medical Center in 
Indianapolis, Indiana, reflecting 
psychiatric treatment of the veteran 
since July 1999.

2.  The veteran should be provided the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disability, and 
told to complete and return the form if 
he desires to claim this benefit. 

3.  The RO should also provide the 
veteran with a VA examination by a 
psychiatrist for the purpose of 
determining the extent of impairment from 
his service-connected dysthymic disorder.  
Any indicated studies should be 
performed.  With respect to each of the 
psychiatric symptoms listed in the 
current criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a symptom of the 
veteran's service-connected dysthymic 
disorder.  To the extent possible, the 
manifestations of the veteran's dysthymic 
disorder should be distinguished from 
those of any other psychiatric disorder 
present.  The examiner should provide a 
global assessment of functioning score 
based on the veteran's dysthymic disorder 
with an explanation of the significance 
of the score assigned.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
service-connected dysthymic disorder, 
including whether it renders him 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.

4.  Then, the RO should ensure that the 
above development has been completed.  It 
should then undertake any other indicated 
development and readjudicate the issue of 
entitlement to an increased rating for a 
dysthymic disorder.  If appropriate, the 
RO should also adjudicate the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

